JUSTICE WARNER
concurring.
¶16 I agree with the Court’s order. However, it appears from the record that the information necessary to place the youth is available in records of examinations and treatment that have already been prepared. The County Attorney represented to the Court that he could not get copies of such records without the consent of the youth’s mother, and she is not only unwilling to cooperate, she is hiding from the law.
¶17 I fail to see why the District Court accepted without question the representation that the records could not be recovered. A court order to the custodian of the records could have avoided this whole problem. Also, since the mother does not seem to be in the picture, the appointment of a guardian ad litem may have served to avoid this procedure.
¶18 It is not always necessary to do things the hard way.